DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson (US 2008/0138854).
Regarding claim 1, Williamson teaches a histological tissue sample support device and method comprising positioning a tissue sample (40) in the tissue cassette (10); closing the peripheral portion of the frame (14) and the lid (12a’) when the tissue cassette is in a first position relative to the frame; separating the lid from the peripheral portion of the frame; (Refer to paragraph [015]) and moving the lid (12a’) and the tissue cassette (10) into a second position relative to the frame where a portion of the tissue cassette extends beyond an edge of the frame for sectioning in the microtome.  (Refer to Figures 1 and 8) (Refer to paragraph [0041])
Regarding claim 2, subjecting the tissue cassette and the tissue sample to a process that replaces fluid in the tissue sample with a hardenable material before or after moving the lid and the tissue cassette into the second position; embedding the tissue cassette and the tissue sample in an embedding material; hardening the embedding material into a block; and slicing the block with a microtome into thin slices of the embedding material, the tissue cassette, and the tissue sample.  (Refer to paragraph [0039])
Regarding claim 3, molding a tissue cassette (10) having a recess including at least one side wall and a bottom wall, the tissue cassette being formed of a first material that can be successfully sectioned in a microtome, said tissue cassette further being resistant to degradation from solvents and chemicals used to fix and process the tissue sample during a histologic procedure; and molding a frame such that the frame is integrally coupled with the tissue cassette, the frame having a peripheral portion, the frame being formed from a second material different from the first material, and including a lid separably coupled to the peripheral portion.  (Refer to paragraphs [013-014]) (Refer to Figure 7)
Regarding claim 4, molding the lid from the first material. .  (Refer to paragraphs [013-014])
Regarding claim 5, molding a tissue cassette having a recess including at least one side wall and a bottom wall, the tissue cassette being formed of a first material that can be successfully sectioned in a microtome, the tissue cassette further being resistant to degradation from solvents and chemicals used to fix and process the tissue sample during a histologic procedure; and molding a frame such that the frame is integrally coupled with the tissue cassette, the frame being formed from the first material. (Refer to paragraphs [013-014]) (Refer to Figure 7) and claim 1 above.
Regarding claim 6, molding a peripheral portion of the frame (14); and molding a lid (12a) separably coupled to the peripheral portion and surrounded by the peripheral portion, wherein the lid and the peripheral portion are formed of the first material.  (Refer to Figure 1)
Regarding claim 7, the support device including a microtome sectionable tissue cassette (12), a frame (14), and a lid (12a) coupled to the frame, comprising: positioning a tissue sample in the tissue cassette; closing the lid when the tissue cassette is in a first position relative to the frame; and moving the lid and the tissue cassette into a second position relative to the frame where a portion of the tissue cassette extends beyond an edge of the frame for sectioning in the microtome.  (Refer to Figure 8)
Regarding claim 8, subjecting the tissue cassette and the tissue sample to a process that replaces fluid in the tissue sample with a hardenable material before or after moving the lid and the tissue cassette into the second position; embedding the tissue cassette and the tissue sample in an embedding material; hardening the embedding material into a block; and slicing the block with a microtome into thin slices of the embedding material, the tissue cassette, and the tissue sample. (Refer to paragraph [0039])
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798